DETAILED ACTION
Examiner acknowledges receipt of the reply filed 10/12/2021, in response to the non-final office action mailed 5/13/2021.
Claims 1-30 are pending. Claim 30 is newly added.  Claims 10, 13-21, 24, and 26-29 remain withdrawn from further prosecution for the reasons set forth herein.
Claims 1-9, 11, 12, 22, 23, 25, and 30 are being examined on the merits in this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections- withdrawn
The objection of claims 7, 11, and 12 is withdrawn in view the amendment filed 10/12/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-6, 8, 9, 22, 23, and 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendment filed 10/12/2021.



Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1, 6, 8, 9, and 22 under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al (European Journal of pharmaceutics biopharmaceutics 80: 368–378 (2012)), is withdrawn in view the amendment filed 10/12/2021.

Response to Arguments
Applicant's arguments filed 10/12/2021, with respect to the following objections and rejections, have been fully considered but they are not persuasive. An action on the merits is set forth herein.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01. 

Sequence Interpretation- clarification

Claim 7 recites: the cyclic peptide of claim 1, wherein the cyclic peptide comprises an amino acid sequence selected from the group consisting of SEQ ID NOs: 8, 9, 10, 7, 11 and 12 wherein a= D-Ala and l= D-Leu.
The office interprets claims comprising SEQ ID NOs: in the following manner: “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires only a 2mer (dipeptide, consecutive 2 amino acids) or more, and “the amino acid selected 
Please refer to this section with respect to how the Office interprets claim 7 in contrast to claim 13.  

Applicant requested clarification of this modified form paragraph in the reply filed 10/12/2021 at p. 9.  Examiner acknowledges that claim 7 recites a Markush grouping peptide sequences.  Claim 7 recites “an amino acid selected from the group consisting of …””.  The Office interprets this claim language as “an amino acid selected from the group consisting of SEQ ID NOs: 1-3” requiring only a 2mer (dipeptide, consecutive 2 amino acids) or more.  
In contrast, a Markush grouping of SEQ ID NOs reciting “the amino acid selected from the group consisting of SEQ ID NOs: 1-3” requires the full length sequence that is nothing less and nothing more. 
Applicant should amend claim 7 to recite “wherein the cyclic peptide comprises the [[an]] amino acid sequence selected from the group consisting of”.

Examiner expressly notes that she works in Art Unit 1654, which specifically focuses on the subject matter encompassing peptides and proteins. Examiner’s interpretation of claim 7 is consistent with claim language interpretations relating to Markush groupings of SEQ ID NOs.


Claim Objections- New objection
Claim 7 is objected to because of the following informalities:  
Claim 7 should be amended to recite “wherein the cyclic peptide comprises the [[an]] amino acid sequence selected from the group consisting of”.
   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 9, 11, 12, 22, 23, 25 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This is a new rejection in view of the scope of the claims filed 10/12/2021 and applicant’s arguments filed 10/12/2021.
Examiner notes that with regard to the 102(a)(1) rejection by Wu et al (European Journal of pharmaceutics biopharmaceutics 80: 368–378 (2012)), applicant expressly stated “the Cubosome-odorranalectin construct of Wu et al., is a nanoparticle, and the presently claimed cyclic peptides are not” (reply at p. 14).

A cyclic peptide of the general Formula I: (X)m-Lys-cyclo[Cys-Phe-X1 - X2 - X3 - Cys]-Thr (SEQ ID NO: 6) wherein: X is an amino acid sequence having a length of m amino acids, X1 is a basic amino acid, X2 is an amino acid sequence having a length of 5 amino acids, X3 is an amino acid sequence having a length of 2 amino acids, wherein m is at least 3, and wherein (X)m comprises a biologically active peptide or protein or pharmaceutically acceptable salt thereof, and/or X2 comprises a biologically active peptide or a pharmaceutically acceptable salt thereof.  
In conventional terms, peptides are distinguishable from proteins by their shorter length. When a molecule consists of 2-50 amino acids is called the peptide, whereas a larger chain of more than 50 amino acids is generally referred to as a protein.  See e.g., Zealand Pharma A/S, What are peptides, at URL www.zealandpharma.com/what-are-peptides, accessed 5/7/2021.
Claim 1 and dependent claims 2-6, 8, 9, 22, 23, 25 and 30 are deemed to be internally inconsistent.  Specifically, the variable position (X)m comprises can be a protein [conventional terms greater than 50 amino acids].  Accordingly, the metes and bounds of the claim are deemed to be indefinite because the preamble relates to a cyclic peptide whereas the body of the claim encompasses sequences that are larger than a peptide; e.g. a protein.  The claims are deemed to be internally inconsistent and therefore indefinite.



Claims 8, 9, 11, 12, and 30 depend from claim 1 which recites a cyclic peptide of the general formula I referring to peptide formula of SEQ ID NO: 1. Dependent claim 8 recites that the cyclic peptide further comprises a therapeutic agent conjugated to (X)m.  Dependent claim 9 recites that the therapeutic agent is a small molecule. Claim 11 recites a Markush group of small molecules, including molecules that are not amino acids, including but not limited to naloxone and epinephrine.  Claim 30 also recites small molecules that are not amino acids.
Paragraph [0019] of the specification states: The terms "agent" and "therapeutic agent" as used herein refer to a chemical entity or biological product, or combination of chemical entities or biological products, administered to a subject to diagnose and/or treat a disease or condition (e.g., neurological disease). Examples of agents include small molecules, nanoparticles, drugs and biologics (e.g., peptides, proteins, etc.).
Examiner reiterates that the preamble of claim 1 recites: “a cyclic peptide”.  Claims 8, 9, and 11 lack antecedent basis for a therapeutic agent that is anything other than a peptide. Examiner notes that the claims 8, 9, 11, 12, and 30 encompass therapeutic agents that are not amino acids/peptides and therefore do not properly depend from claim 1, which is drawn to a cyclic peptide.  



Claim 23 depends from claim 22. Claims 22 recites a composition for intranasal administration comprising a therapeutically effective amount of the cyclic peptide of claim 1 and a pharmaceutically acceptable carrier.  Dependent claim 23, recites the limitation “the biologically active peptide or protein is an opioid receptor ligand or analogues thereof”.  There is insufficient antecedent basis for this limitation in the claim because claim 22 does not refer to a biologically active peptide or protein.

35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 remains/is rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more. Claim(s) 1 recite(s) a naturally occurring peptide/protein fragment, which is not markedly different from its naturally occurring counterpart because it conveys the same amino acid sequences of instant SEQ ID NO: 6, as evidenced by the peptide odorranalectin of Li et al (PlosOne 3:e2381, pp1-10 (2008) - cited in IDS filed 4/3/2019). The claim(s) does/do not include The rejection is maintained from the office action mailed 5/13/2021.
Step 1: Is the claim to a process, machine, manufacture or composition of matter? The instant claims are directed to a statutory patent-eligible subject matter category, a composition of matter.
Step 2a Prong 1: Is the claim directed to a law of nature, a natural phenomenon (Product of nature), or an abstract idea? The claims are directed to a natural phenomenon, specifically a natural-based product limitation. 
Step 2a Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? This judicial exception is not integrated into a practical application because the peptide being claimed is naturally occurring.
As evidenced by Li et al., a peptide of instant SEQ ID NO: 6 is a small peptide named odorranalectin with lectin-like activity from skin secretions of the frog, O. grahami (Fig. S1). It was composed of 17 amino acid residues with a sequence of YASPKCFRYPNGVLACT containing a single disulfide bridge [cyclic peptide] (Fig. 1).  L-fucose could specifically inhibit the haemagglutination induced by odorranalectin. Odorranalectin is the smallest known lectin (p. 2).  In the odorranalectin peptide (X) is 
Per the specification, “the phrase ‘biologically active peptide or protein’ is meant [to be] any peptide or protein that exhibits a direct or indirect effect” (para. [0020]).  Accordingly, the X2 and Xm variable positions are deemed to be biologically active peptide sequences that provide structural stability to the naturally occurring peptide odorranalectin with lectin-like activity from frog skin secretions.  Please also refer to Fig. 4 of Li et al. which shows the structure of odorranalectin and the peptide binding sites for fucose.  As noted in the figure, the peptide sequences YASP [Xm] and YPNGV [X2] is not involved in directly binding fucose and therefore provide conformational structure for odorranalectin binding to fucose.
Step 2b: Does the claim recite additional elements that amount to significantly more than the judicial exception? The claims, as a whole, do not recite any additional elements that amount to significantly more than the judicial exception.  Specifically, the claims do not include any elements in addition to the natural product.
 In sum, when the relevant steps are analyzed, they weigh against a significant difference. Accordingly, claim 1 does not qualify as eligible subject matter.
Response to arguments
Applicant traverses the rejection at pages 11-13 of the reply filed 10/12/2021.
Applicant asserts that the X2 and Xm variable positions occurring odorranalectin do not provide any structural stability to the natural product (p. 11).  Applicant states that the claimed cyclic peptides “are completely modified and are not isolated from (or present in) nature. The cyclic peptides include X2 and X3 which were obtained through 
Applicant refers to example 4 of the USPTO’s subject matter eligibility examples for the assertion that the instant claimed cyclic peptides are similar to example 4 which discusses a crystal form of Antibiotic L.
Applicant asserts that the claimed cyclic peptides having X1, X2, X3, and Xm are different from odorranalectin and these characteristics result in a change to the properties of the cyclic peptides of claim 1.  Id.  
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
Examiner first notes that the instant claims are composition claims, not a method claim thus assertions as to how the cyclic peptide were made e.g., combinatorial library is irrelevant to the actual cyclic peptide. 
Instant claim 1 recites:

    PNG
    media_image1.png
    396
    644
    media_image1.png
    Greyscale

As evidenced by Li et al., a peptide of instant SEQ ID NO: 6 is a small peptide named odorranalectin with lectin-like activity from skin secretions of the frog, O. grahami (Fig. S1). It was composed of 17 amino acid residues with a sequence of YASPKCFRYPNGVLACT containing a single disulfide bridge [cyclic peptide] (Fig. 1).  L-fucose could specifically inhibit the haemagglutination induced by odorranalectin. Odorranalectin is the smallest known lectin (p. 2).  
In the odorranalectin peptide:
(X)m is YASP and m = 4 amino acids in length, 
X1 is R (basic amino acid), 
X2 is YPNGV, 5 five amino acids in length, 
X3 is LA, 2 amino acids in length.  
The underlined amino acids correspond with the defined amino acid positions of SEQ ID NO: 6. Odorranalectin has 100% identity with SEQ ID NO: 6 of claim 1.  Fig. 4 of Li et al. shows the structure of odorranalectin and the peptide binding sites for fucose.  As noted in the figure, the peptide sequences YASP [Xm] and YPNGV [X2] is not  structure for odorranalectin binding fucose.  
With regard to applicant’s assertion that instant claim 1 is analogous to purified antibiotic L, which was in a tetrahedral crystal form, applicants specification and arguments do not provide any information to set forth any marked differences between naturally occurring odorranalectin and a peptide of odorranalectin that has the same sequence identity as SEQ ID NO: 6 of claim 1.
Contrary to applicant’s assertions, instant claim 1 is distinguishable from example 4 of the USPTO’s subject matter eligibility life sciences examples.  The naturally-occurring peptide odorranalectin reads on the instant claims.  Odorranalectin of Li et al. is not markedly different from its naturally occurring counterpart because it conveys the exact same amino acid sequences of instant SEQ ID NO: 6. 
The rejection is maintained for at least these reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, and 9 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (PlosOne 3:e2381, pp1-10 (2008) - previously cited).  The rejection is maintained from the office action mailed 5/13/2021, but has been amended to reflect claims filed 10/12/2021 and Fig. 4 of Li et al which provides the structure of odorranalectin.
Li et al. teach a peptide of instant SEQ ID NO: 6 is a small peptide named odorranalectin with lectin-like activity from skin secretions of the frog, O. grahami (Fig. S1). It was composed of 17 amino acid residues with a sequence of YASPKCFRYPNGVLACT containing a single disulfide bridge [cyclic peptide] (Fig. 1).  L-fucose could specifically inhibit the haemagglutination induced by odorranalectin. Odorranalectin is the smallest known lectin (p. 2).  In the odorranalectin peptide (X) is YASP, m is 4, X1 is R, X2 is YPNGV, X3 is LA.  The underlined amino acids correspond with the defined amino acid positions of SEQ ID NO: 6.
Per the specification, “the phrase ‘biologically active peptide or protein’ is meant [to be] any peptide or protein that exhibits a direct or indirect effect” (para. [0020]).  Accordingly, the X2 and (X)m variable positions are deemed to be biologically active peptide sequences that provide structural stability to the naturally occurring peptide odorranalectin with lectin-like activity from frog skin secretions.  Fig. 4 of Li et al. shows the structure of odorranalectin and the peptide binding sites for fucose.  As noted in the figure, the peptide sequences YASP [Xm] and YPNGV [X2] are not involved in directly binding fucose and therefore provide conformational structure for odorranalectin binding to fucose.
Accordingly, the limitations of claim 1 are satisfied.
Regarding claim 6, Li et al. teach a cyclic peptide of instant SEQ ID NO: 6.  In regards to instant claim 6, since the reference teaches peptides that comprise instant SEQ ID NO: 6, the peptides of the reference would inherently have the same activities prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”  
Regarding claims 8 and 9, Li et al. states that 125Iodine is often used to label protein or polypeptide because it can substitute a hydrogen atom in the tyrosine and has suitable radioactive half-life (about 60 days).  Examiner notes that the N-terminal amino acid of odorranalectin is tyrosine, thus 125I-odorranalectin is construed as being a therapeutic agent conjugated to (X)m.  It is further noted that 125Iodine is construed as being a small molecule. Odorranalectin was labeled by 125I and purified to 99% by HPLC. Purified 125I odorranalectin was used to study stability in plasma and tissue distribution of mice in vivo. Fig. 5I indicated that 125I-odorranalectin could exist stably in the mice plasma for at least 5 hours, and the key point of in vitro test witnessed that 125I isotope tracer method was suitable for further tagging investigation in vivo (p. 5).  Labeled odorranalectin was administered orally, intravenously, and intranasally to mice (pp. 5-6).  
.
Response to arguments
Applicant traverses the rejection at page 13 of the reply 10/12/2021.  Applicant asserts the same arguments as presented above in the 101 rejection.  Applicant asserts that the claimed cyclic peptides are “completely different and are not odorranalectin” (p. 13).  Applicant asserts that the claimed cyclic peptides are structurally/physically different from odorranalectin and possess desirable therapeutic/biological activity that odorranalectin does not.  Applicant asserts that sequences X2 and X3 were obtained by synthetic combinatorial library and that the cyclic peptides are used as a scaffold into which biologically active protein and/or peptide sequence have been grafted or conjugated.  Id.  Applicant states that odorranalectin was used as a negative control in their experiments and that Li et al. does not disclose the elected species.
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
Examiner first notes that the method by which the claimed peptides were prepared is irrelevant to the actual claims composition. Claim 1 is drawn to a cyclic peptide of SEQ ID NO: 6.  Odorranalectin is a cyclic peptide that has 100% identity with SEQ ID NO: 6.  
Applicant use of cyclic peptides as a scaffold and use of odorranalectin as a negative control does not negate the fact that odorranalectin is a cyclic peptide that has 100% identity with SEQ ID NO: 6.  Fig. 4 of Li et al. shows the structure of odorranalectin and the peptide binding sites for fucose.  As noted in the figure, the peptide sequences YASP [Xm] and YPNGV [X2] are not involved in directly binding  structure for odorranalectin binding to fucose.
The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”  
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' claims cyclic peptide differs, and if so to what extent, from the cyclic peptide odorranalectin discussed in Li et al.  The prior art indicates that odorranalectin has 100% identity with the cyclic peptide of SEQ ID NO: 6 of claim 1.  The cited art taken as a whole demonstrates a reasonable probability that the cyclic peptide odorranalectin of the prior art is either identical or sufficiently similar to the claimed cyclic peptide that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.

The rejection is maintained for at least these reasons and those previously made of record.

Claim(s) 1, 6, 8, 9, 22, and 25 remain/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benavente (PhD Thesis dissertation, Florida Atlantic University, 2015- accessed at URL fau.digital.flvc.org/islandora/object/fau%3A31323- previously cited).  The rejection is maintained from the office action mailed 5/13/2021.
Benavente teaches odorranalectin (OL) (Figure 18 A) is a 1.7 kDa cyclic peptide consisting of 17 amino acids with the following sequence: YASPKcyclo(CFRYPNGVLAC)T. The cyclic peptide adopts a β-turn conformation stabilized by one intramolecular disulfide bridge between Cys6 -Cys16 and three hydrogen bonds between Phe7 - Ala15, Tyr9 -Val13, Tyr9 -Gly12 (Figure 18 A).373 Residues Lys5 , Cys6 , Phe7 , Cys16 and Thr17 form the binding site of L-fucose with a binding affinity in the low micromolar range (Kd = 55 μM) (Figure 18 B).  In addition, OL has very low immunogenicity known to be stable in mice plasma for more than 5 h, rendering it an excellent candidate for drug delivery to targeted sites.  Taking into consideration OL’s unique small-lectin structure and selectivity towards L-fucose, OL can serve as a targeted drug delivery vehicle (p. 56).  In the peptide OL, YASPKCFRYPNGVLACT, (X) is YASP, m is 4, X1 is R, X2 is YPNGV, X3 is LA.  The 
Per the specification, “the phrase ‘biologically active peptide or protein’ is meant [to be] any peptide or protein that exhibits a direct or indirect effect” (para. [0020]). Accordingly, the X2 and (X)m variable positions are deemed to be biologically active peptide sequences that provide structural stability to odorranalectin.  Accordingly, the limitations of claim 1 are satisfied.
Regarding claim 6, Benavente teach a cyclic peptide of instant SEQ ID NO: 6.  In regards to instant claim 6, since the reference teaches peptides that comprise instant SEQ ID NO: 6, the peptides of the reference would inherently have the same activities and functionalities as instant SEQ ID NO: 6. The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)).”  
Regarding claims 8 and 9, Benavente teach an OL analogue in which fluorescein (FAM) is attached to the N-terminus via a PEG linker, OL-FAM.  Per the specification at 
Accordingly, claims 1, 6, 8, 9, 22 and 25 are anticipated by the teachings of Benavente.
Response to arguments
Applicant traverses the rejection at page 14 of the reply 10/12/2021.  Applicant asserts that the claimed cyclic peptides are “completely different- structurally and functionally- from the odorranalectin analogues of Benavente” (p. 14).  Applicant asserts that the odorranalectin analogues of Benavente did not show any biological activity towards human cells.  Id.  [Examiner notes that this is not a requirement of the instant claims].  Applicant asserts that Benavente “neither discloses nor suggests the novel cyclic peptides of claim 1 which have particular structural/physical characteristics X1, X2, X3, (X)m, X2) that are different from odorranalectin analogues having amide (peptide bond) bridges instead of the naturally occurring disulfide”.  Id.  Applicant further states that the reference does not disclose the elected species.
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
Examiner first notes that applicant’s arguments regarding odorranalectin analogues with different peptide binding is extraneous information and not pertinent to the instant rejection.  Benavente teaches odorranalectin (OL) (Figure 18 A) is a 1.7 kDa cyclic peptide consisting of 17 amino acids with the following sequence: YASPKcyclo(CFRYPNGVLAC)T. The cyclic peptide adopts a β-turn conformation stabilized by one intramolecular disulfide bridge between Cys6 -Cys16 and three KCFRYPNGVLACT, (X) is YASP, m is 4, X1 is R, X2 is YPNGV, X3 is LA.  The underlined amino acids correspond with the defined amino acid positions of SEQ ID NO: 6.  The peptide has 100% identity with the cyclic peptide of instant SEQ ID NO: 6.
Contrary to applicant’s assertions, Benavente is not required under MPEP guidelines to teach the elected species.
The rejection is maintained for at least these reasons and those previously made of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 6, 8, 9, 11, and 22 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (PlosOne 3:e2381, pp.1-10 (2008) - previously cited), and further in view of Shaw et al. (Database of Systematic Reviews Iss. 1, pp. 1-18 (2010)- previously cited) and Wu et al (European Journal of pharmaceutics biopharmaceutics 80: 368–378 (2012)- previously cited).  The rejection is maintained from the office action mailed 5/13/2021.
Li et al. teach a peptide of instant SEQ ID NO: 6 is a small peptide named odorranalectin with lectin-like activity from skin secretions of the frog, O. grahami (Fig. S1). It was composed of 17 amino acid residues with a sequence of YASPKCFRYPNGVLACT containing a single disulfide bridge [cyclic peptide] (Fig. 1).  L-fucose could specifically inhibit the haemagglutination induced by odorranalectin. Odorranalectin is the smallest known lectin (p. 2).  In the odorranalectin peptide (X) is YASP, m is 4, X1 is R, X2 is YPNGV, X3 is LA.  The underlined amino acids correspond with the defined amino acid positions of SEQ ID NO: 6. Per the specification, “the phrase ‘biologically active peptide or protein’ is meant [to be] any peptide or protein that exhibits a direct or indirect effect” (para. [0020]). Accordingly, the X2 and (X)m variable positions are deemed to be biologically active peptide sequences that provide structural stability to the peptide. Fig. 4 of Li et al. which shows the structure of odorranalectin and the peptide binding sites for fucose.  As noted in the figure, the peptide sequences YASP [Xm] and YPNGV [X2] are not involved in directly binding fucose and therefore provide conformational structure for odorranalectin binding to fucose. Li et al. teach that 125Iodine is often used to label protein or polypeptide because it can substitute a hydrogen atom in the tyrosine and has suitable radioactive half-life (about 60 days).  Examiner notes that the N-terminal amino acid of odorranalectin is tyrosine, thus 125I-odorranalectin is construed as being conjugated to (X)m.
Li et al. do not expressly teach a cyclic peptide wherein the therapeutic agent is 5Htrp (5-hydroxytryptophan).
Shaw et al. teach that depression is the most commonly diagnosed psychiatric condition (p. 2). Antidepressants remain the mainstay of therapy for patients with depression, with psychotherapy playing a very important adjunctive role. There is an increasing trend towards the use of so-called natural alternatives to traditional antidepressants. These alternatives include substances such as St Johns Wort, Kava-Kava, tyrosine, tryptophan and 5-Hydroxy-L-tryptophan (5-HTP). 5-HTP is synthesized from the amino acid tryptophan. The body absorbs tryptophan, converts it to 5-HTP then forms it into serotonin, both centrally and peripherally.  Id.  5-HTP penetrates the brain and is converted to serotonin within serotonergic neurons, and neurotransmitter within Id.  The researchers reported that the symptoms of depression decreased when 5-HTP and tryptophan were compared to a placebo (non-drug). However, side effects had occurred (dizziness, nausea and diarrhea).  Id.  
Wu et al. teach that direct nose-to-brain delivery of therapeutics, bypassing the blood–brain barrier (BBB), has provided a noninvasive and effective route for drug delivery to the brain and CNS (p. 368).  Wu et al. teach that odorranalectin (OL) can be used as a homing molecule and provide an effective noninvasive technique for brain drug delivery (p. 377). The improvement in brain drug delivery by OL modification was consistent with the brain distribution results.  OL induced strong mucoadhesion with olfactory mucosa and played a vital role in the transport of drugs into the brain and cerebrospinal fluid (p. 377).  
It would have been obvious to one of skill in the art to have prepared a cyclic peptide of odorranalectin (OL) with 5HTrp (5-hydroxytryptophan) conjugated at the N-terminus of the peptide.  The skilled artisan would have recognized from Li et al. that odorranalectin (OL) could be used for drug delivery due to its specific binding to the monomeric sugar L-fucose.  Shaw et al. teach that although administration of 5HTrp to individuals with depression decreased their depression as compared to placebo, oral administration of 5HTrp is associated with various side effects including nausea and diarrhea.  The skilled artisan would have understood from Wu et al. that OL could specifically deliver drug intranasally to the brain and CNS.  Mucoadhesion via fucose on olfactory mucosa and plays a vital role in the transport of OL-drugs into the brain and 125Iodine at the amino terminus of Li et al. with 5Htrp. The skilled artisan would have had a reasonable expectation of success in preparing such a cyclic peptide because it was further known from Wu et al that modification of the N-terminus with biotin did not affect fucose binding/mucoadhesion.
Accordingly, claim 11 and 22 are rendered obvious.
Claims 1, 6, 8, 9, 11, and 22 are rendered obvious in view of the teachings of the cited references.
Response to arguments
Applicant traverses the rejection at pages 15-16 of the reply 10/12/2021.  Applicant asserts unexpected results of the claimed 5HTrp-cyclic peptide.  Applicant states that in order for 5HTrp to be active, it must be cleaved from the N-terminal of odorranalectin (OL) (reply at p. 15).  Applicant states that the 5HTrp cleavage must be done rapidly for activity and prolonged hydrolysis may lead to 5HTrp elimination from the brain.  Id.   Applicant alleges the “combined teachings fail to suggest that a cyclic peptide of modified OL with 5HTrp conjugated at the N-terminus would not suffer degradation of the N-terminal 5HTrp and would be capable of being delivered to the brain” (p. 16).  Applicant further states that with regard to claim 22 “intranasal administration”, the oral administration of serotonin (5HT) causes nausea by activating Id.  Applicant further asserts that this intranasal administration is unexpected in view of the prior art.
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., 5HTrp proteolysis from the N-terminus and lack of nausea of the following intranasal administration vs. oral administration) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. 
Li et al. teach odorranalectin (OL) which has 100% identity with of instant SEQ ID NO: 6. Li et al. expressly teach that as the smallest lectin, odorranalectin has potential for drug delivery and targeting because of its several unique characters.
Shaw et al. teach that depression is the most commonly diagnosed psychiatric condition (p. 2). Antidepressants such as 5-Hydroxy-L-tryptophan (5-HTP) remain the mainstay of therapy for patients with depression, with psychotherapy playing a very important adjunctive role. The body absorbs tryptophan, converts it to 5-HTP then forms it into serotonin, both centrally and peripherally.  Id.  5-HTP penetrates the brain and is converted to serotonin within serotonergic neurons, and neurotransmitter within dopaminergic and noradrenergic neurons. Therefore, depressed patients administered 5-HTP or tryptophan should experience improvement.  Id.  The researchers reported that the symptoms of depression decreased when 5-HTP and tryptophan were compared to a placebo (non-drug). However, side effects had occurred (dizziness, nausea and diarrhea).  Id.  Thus the prior art was aware of nausea as a side effect of 5-HTP.
Wu et al. teach that direct nose-to-brain [intranasal] delivery of therapeutics, bypassing the blood–brain barrier (BBB), has provided a noninvasive and effective route for drug delivery to the brain and CNS (p. 368).  Wu et al. teach that odorranalectin (OL) can be used as a homing molecule and provide an effective noninvasive technique for OL induced strong mucoadhesion with olfactory mucosa and played a vital role in the transport of drugs into the brain and cerebrospinal fluid (p. 377).  
It would have been obvious to one of skill in the art to have prepared a cyclic peptide of odorranalectin (OL) with 5HTrp (5-hydroxytryptophan) conjugated at the N-terminus of the peptide.  The skilled artisan would have recognized from Li et al. that odorranalectin (OL) could be used for drug delivery due to its specific binding to the monomeric sugar L-fucose.  Shaw et al. teach that although administration of 5HTrp to individuals with depression decreased their depression as compared to placebo, oral administration of 5HTrp is associated with various side effects including nausea and diarrhea.  The skilled artisan would have understood from Wu et al. that OL could specifically deliver drug intranasally to the brain and CNS.  Mucoadhesion via fucose on olfactory mucosa and plays a vital role in the transport of OL-drugs into the brain and cerebrospinal fluid.  Thus the skilled artisan would have recognized that administration of 5HTrp via an alternative route, e.g., OL-mediated intranasal administration would allow for direct uptake of 5HTrp to the brain and circumvent side effects associated with oral administration.  The skilled artisan would have known from Li et al. that 5HTrp could be conjugated to the N-terminal amino acid of OL, tyrosine.  The skilled artisan would merely have had to substitute the 125Iodine at the amino terminus of Li et al. with 5Htrp. The skilled artisan would have had a reasonable expectation of success in preparing such a cyclic peptide because it was further known from Wu et al that modification of the N-terminus with biotin did not affect fucose binding/mucoadhesion.
guarantee of success.  Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  See MPEP § 2143.02.
Even if applicant did properly establish unexpected results, caselaw has reiterated the principle from Newell Cos. v. Kenny Mfg. Co., 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) that the mere presence of secondary considerations does not necessarily overcome a strong case of obviousness.  See Pfizer Inc. v. Apotex Inc., 82 U.S.P.Q.2d 1321, 1338-39 (Fed. Cir. 2007) (quoting In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987)).  Secondary considerations are only one factor in determining obviousness.  The cited art clearly establishes that odorranalectin (OL) can be used is an intranasal delivery system to directly transport drugs from the nose to the brain and avoid the blood-brain barrier (BBB).  The prior art further establishes that molecules can be directly attached to the N-terminus of the OL peptide and not interfere with functional activity of fucose binding.  The prior art sets forth that oral administration of 5HTrp was associated with nausea as a side effect.  Thus, it is deemed to be consideration of common knowledge and common sense on the part of the skilled artisan to attach 
The “unexpected results” Applicant shows cannot overcome the strong case of obviousness supported by the references. 
The rejection is maintained for at least these reasons and those previously made of record.

Claims 1, 6, 8, 9, 11, 22, and 25 remain/are rejected under 35 U.S.C. 103 as being unpatentable over Benavente (PhD Thesis dissertation, Florida Atlantic University, 2015- accessed at URL fau.digital.flvc.org/islandora/object/fau%3A31323- previously cited), and further in view of Shaw et al. (Database of Systematic Reviews Iss. 1, pp. 1-18 (2010)- previously cited).  The rejection is maintained from the office action mailed 5/13/2021.
Benavente teaches odorranalectin (OL) (Figure 18 A) is a 1.7 kDa cyclic peptide consisting of 17 amino acids with the following sequence: YASPKcyclo(CFRYPNGVLAC)T. The cyclic peptide adopts a β-turn conformation stabilized by one intramolecular disulfide bridge between Cys6 -Cys16 and three hydrogen bonds between Phe7 - Ala15, Tyr9 -Val13, Tyr9 -Gly12 (Figure 18 A).373 Residues Lys5 , Cys6 , Phe7 , Cys16 and Thr17 form the binding site of L-fucose with a binding affinity in the low micromolar range (Kd = 55 μM) (Figure 18 B).  In addition, OL has very low immunogenicity known to be stable in mice plasma for more than 5 h, rendering it an excellent candidate for drug delivery to targeted sites.  Taking into consideration OL’s unique small-lectin structure and selectivity towards L-fucose, OL KCFRYPNGVLACT, (X) is YASP, m is 4, X1 is R, X2 is YPNGV, X3 is LA.  The underlined amino acids correspond with the defined amino acid positions of SEQ ID NO: 6.  Per the specification, “the phrase ‘biologically active peptide or protein’ is meant [to be] any peptide or protein that exhibits a direct or indirect effect” (para. [0020]). Accordingly, the X2 and (X)m variable positions are deemed to be biologically active peptide sequences that provide structural stability to odorranalectin.  Benavente teach an OL analogue in which fluorescein (FAM) is attached to the N-terminus via a PEG linker, OL-FAM.  Per the specification at paragraph [0008], conjugation of a therapeutic agent may be direct or indirect to the OL or OL analogue.  Inclusion of the PEG linker is deemed to be indirect conjugation of fluorescein to the OL peptide.  The OL-FAM conjugate was used in cell assays to assess fucose binding to cell surfaces of several cancer cell lines (pp. 74-82).  Fluorescein is deemed to be therapeutic agent conjugated to (X)m.  The compound is further construed as being small molecule.  
Benavente teaches delivery of odorranalectin to the brain via intranasal route (pp. 94-108).  Both the BBB and blood-cerebrospinal fluid (CSF) barrier restrict the transport of these therapeutic agents from systemic circulation into the CNS. Therefore, it is of the utmost importance to search for novel drug delivery strategies that can effectively deliver peptide-based therapeutics into the CNS (p. 95).  It has been shown in literature from animal and human studies that intranasal administration may enable drugs to directly enter the brain by bypassing the BBB (Figure 30).  Id.  The intranasal delivery route involves the olfactory or trigeminal nerve systems which initiate in the brain and terminate in the nasal cavity at the olfactory neuroepithelium or respiratory 
Benavente does not expressly teach a cyclic peptide wherein the therapeutic agent is 5Htrp (5-hydroxytryptophan).
Id.  5-HTP penetrates the brain and is converted to serotonin within serotonergic neurons, and neurotransmitter within dopaminergic and noradrenergic neurons. Therefore, depressed patients administered 5-HTP or tryptophan should experience improvement.  Id.  The researchers reported that the symptoms of depression decreased when 5-HTP and tryptophan were compared to a placebo (non-drug). However, side effects had occurred (dizziness, nausea and diarrhea).  Id.  
It would have been obvious to one of skill in the art to have prepared a cyclic peptide of odorranalectin (OL) with 5HTrp (5-hydroxytryptophan) conjugated at the N-terminus of the peptide.  The skilled artisan would have recognized from Benavente that odorranalectin (OL) could be used for drug delivery due to its specific binding to the monomeric sugar L-fucose.  The reference further taught that OL and OL analogues can mediate nose-to-brain delivery via OL specifically binding to fucose on mucosal cells.  This particular sugar is widely distributed on the olfactory epithelium of nasal mucosa.  Better targeting action can be achieved due to direct transport of a drug from the submucosal space of the nose into the cerebrospinal fluid compartment of the brain, 
Accordingly, claim 11 is rendered obvious.
Claims 1, 6, 8, 9, 11, 22, and 25 are rendered obvious in view of the teachings of the cited references.
Response to arguments
Applicant traverses the rejection at pages 16-18 of the reply 10/12/2021.  Applicant asserts that Benavente is limited OL analogues and that PEG is not in amino acid whereas 5HTrp is. Applicant states that “one of ordinary skill in the art would not substitute the PEG/fluorescein at the amino terminus of Benavente with 5HTrp of Shaw et al. because that would result in susceptibility of the resulting construct to proteolytic degradation and thus lower stability” (reply at p. 18).
to the same part of the brain at the same time) as facilitated by the presently claimed modified OL.  Id.   
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Examiner notes that applicant has overlooked what Examiner actually argued in the rejection with respect to Benavente.  Applicant has limited their interpretation of the reference to OL-PEG/fluorescein conjugates and conjugate stability. Examiner’s purpose for discussing the OL-PEG conjugate is that Benavente shows that modification of the N-terminus does not affect functional binding of OL to fucose.  Therefore, contrary to applicant’s assertions, the skilled artisan would not be precluded from modifying the amino terminus with a different drug or compound.  Moreover, delivery of odorranalectin to the brain via intranasal route (pp. 94-108); e.g. the same delivery method that applicant claims.
Examiner further notes that MPEP guidelines are not required to teach the “specific cyclic peptide OLKOR-L1-5HTrp”.  Application is imposing requirements that are simply not found in the MPEP guidelines.  Examiner further notes that the phrase “synergistic analgesia” is not recited anywhere in the specification.  Additionally, the instant claims encompass numerous cyclic peptides but applicant’s “unexpected results”, per applicants arguments, are limited to a single species and do not appear to be extrapolated to all iterations of cyclic peptides that fall within the instant claim scope.
Applicant appears to overlook the fact that Benavente expressly teaches delivery of OL to the brain via intranasal delivery. The reference teaches that OL specifically binds to L-fucose. This particular sugar is widely distributed on the olfactory epithelium of nasal mucosa, suggesting a possibility for extending its residence time in the nasal cavity, thereby allowing its increased adsorption. OL has been shown to exhibit extremely low toxicity and immunogenicity in mice, and it was stable in mice plasma for at least 5 h. These characteristics make OL a particularly attractive structure for developing novel carrier systems for nose-to-brain drug delivery of therapeutics.
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. 
Moreover, contrary to applicant’s assertions, MPEP guidelines require a “reasonable” expectation of success, there is no requirement of a guarantee of success.  Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  See MPEP § 2143.02.
Even if applicant did properly establish unexpected results, caselaw has reiterated the principle from Newell Cos. v. Kenny Mfg. Co., 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) that the mere presence of secondary considerations does not necessarily overcome a strong case of obviousness.  See Pfizer Inc. v. Apotex Inc., 82 In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987)).  Secondary considerations are only one factor in determining obviousness.  The cited art clearly establishes that odorranalectin (OL) can be used is an intranasal delivery system to directly transport drugs from the nose to the brain and avoid the blood-brain barrier (BBB).  The prior art further establishes that molecules can be directly attached to the N-terminus of the OL peptide and not interfere with functional activity of fucose binding.  The prior art sets forth that oral administration of 5HTrp was associated with nausea as a side effect.  Thus, it is deemed to be consideration of common knowledge and common sense on the part of the skilled artisan to attach 5HTrp to the N-terminus of OL peptide for direct delivery into the brain via intranasal administration, therefore avoiding oral administration of 5HTrp, and delivery of both 5HTrp and OL ligand to the brain at the same time.  It is common knowledge and common sense that 5HTrp and OL ligand would be delivered to the brain at the same time because they are conjugated to each other.  OL targets and binds to fucose and therefore delivers 5HTrp to the brain.  This is exactly how the skilled artisan would understand the conjugate to function.  Examiner notes that the “unexpected result of synergistic analgesia” is an inherent effect that occurs as a result of administration of the 5HTrp-OL conjugate.     
The “unexpected results” Applicant shows cannot overcome the strong case of obviousness supported by the references. 
The rejection is maintained for at least these reasons and those previously made of record.

s 1-6, 8, 9, 11, 22, 23, and 25  remain/are rejected under 35 U.S.C. 103 as being unpatentable over Benavente (PhD Thesis dissertation, Florida Atlantic University, 2015- accessed at URL fau.digital.flvc.org/islandora/object/fau%3A31323-previously cited) and Shaw et al. (Database of Systematic Reviews Iss. 1, pp. 1-18 (2010)- previously cited), as applied to claims 1, 6, 8, 9, 11, 22, and 25 above, and further in view of Mollica et al. (Natural Products Chemistry 46:27-61 (2015)- previously cited).  The rejection is maintained from the office action mailed 5/13/2021.
The teachings of Benavente and Shaw et al are set forth above.  Benavente teach a method of preparing a combinatorial library of OL derives cyclic peptides composed of randomly mutated OL sequence (pp. 100-106).  Benavente teaches that positions Lys5, Cys6, Phe7, Cys16, and Thr17 residues in the OL scaffold are crucial for fucose binding (p. 100).  Both the disulfide bridge and a direct amide bond orientation are indispensable for the peptide to adopt the H-binding pattern needed for appropriate backbone conformation flexibility necessary for fucose binding activity (p. 86).  The feasibility of the molecular grafting approach for the design of novel platforms for direct nose-to-brain delivery of therapeutic peptides and may have broad implications in the development of novel drugs and delivery carriers for brain targeting (p. 100).
Mollica et al. teaches that the pharmacological management of pain is one of the most discussed topics in the field of neurobiology and life sciences.  Despite the controversy about their use and/or abuse as drugs, opioids are considered the standard for the management of acute, severe pain, and chronic pain. Their mechanism of action is based on the G-protein coupled activation that constitutes the family of opioid 
It would have been obvious for the skilled artisan to prepare a cyclic peptide of SEQ ID NO: 6 wherein either (X)m or X2 was a biologically active peptide of an opioid receptor ligand.  The skilled artisan would have known that Benavente taught a method of preparing OL-derived cyclic peptides that incorporated additional amino acid sequences while maintaining fucose binding.  Benavente explicitly taught the amino acid positions Lys5, Cys6, Phe7, Cys16, and Thr17 and the disulfide bridge were necessary for maintaining the cyclic structure/confirmation and fucose binding.  The reference further taught that the molecular grafting approach would yield novel platforms for direct nose-to-brain delivery of therapeutic peptides and may have broad implications in the development of novel drugs and delivery carriers for brain targeting 
The U.S. Federal Circuit has explicitly stated that in order to make a prima facie case of obviousness, the suggestion and motivation to combine the references need not be explicitly stated in the text of the references. In DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641 (Fed. Cir. 2006), the Court writes, “the suggestion test is not a rigid categorical rule. The motivation need not be found in the references sought to be combined, but may be found in any number of sources, including common knowledge, the prior art as a whole, or the nature of the problem itself. In re Dembiczak, 175 F.3d 994, 999 [50 USPQ2d 1614] (Fed. Cir. 1999). As we explained in Motorola, Inc. v. Interdigital Tech. Corp., 121 F.3d 1461, 1472 [43 USPQ2d 1481] (Fed. Cir. 1997), ‘there is no requirement that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.’” See Dystar at 1645. “Our suggestion test is in actuality quite flexible and not only permits, but requires, consideration of common knowledge and common sense.” See Dystar at 1650. See also In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious.”). In this case, Benavente taught an OL-mediated drug delivery platform for intranasal delivery to the brain via fucose binding by OL to mucosal cells in the brain and CNS.  The skilled artisan would have 
Accordingly, claims 2-6 and 23 are deemed to be obvious.
Claims 1-6, 8, 9, 11, 22, 23, and 25 are rendered obvious in view of the teachings of the cited references.
Response to arguments
Applicant traverses the rejection at pages 18-20 of the reply 10/12/2021.  Applicant asserts that “modifying OL as the inventors did would result in a biologically active sequence; the combined teachings of the references fail to suggest that modifying OL as the inventors did would result in a biologically active sequence” (p. 19).   Applicant further states: “The position of Xm and X2 for grafting a bioactive sequence was carefully selected based on the inventors’ proteolytic degradation experiments/study of OL and its derivatives described in the present application.”  Applicant further references figure 15B for the assertion that the active sequence must be released for activity.  Id.  Applicant asserts that a shift of the biologically active sequence of one amino acid positions laughter to the right in the OL scaffold may lead Id.  Applicant asserts that the position of Xm and X2 for grafting a bioactive sequence that would result in a bioactive cyclic peptide capable of opioid receptor activation the brain was unpredictable and not taught or suggested in the prior art (p. 19).
Applicant further states that the elected species is not mentioned.  The elected species of claimed cyclic peptide provides “synergistic analgesia”.  Applicant asserts that 5HTrp activate serotonin receptors and therefore results in “synergistic pain relief” (p. 18).  Applicant states that, “At the time the present application was filed, no compounds have been reported capable of this synergistic analgesia, let alone one capable of specific entry into the brain (with both 5HTrp and KOR-L1 ligand being delivered to the same part of the brain at the same time) as facilitated by the presently claimed modified OL.  Id.   
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
Applicant appears to have overlooked the fact that the skilled artisan would have known that Benavente taught a method of preparing OL-derived cyclic peptides that incorporated additional amino acid sequences while maintaining fucose binding.  Benavente explicitly taught the amino acid positions Lys5, Cys6, Phe7, Cys16, and Thr17 and the disulfide bridge were necessary for maintaining the cyclic structure/confirmation and fucose binding.  Thus, the skilled artisan would have known, through consideration of common knowledge and common sense, which amino acids could be replaced within an OL-derived peptide. The skilled artisan would have 
The prior art already taught amino acid positions of OL that were critical for fucose binding as well as specific sequences that were opioid receptor ligands.  See Benavente and Mollica, respectively.
MPEP guidelines require a “reasonable” expectation of success, there is no requirement of a guarantee of success.  Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014); PharmaStem Therapeutics, Inc. v. ViaCell, Inc., 491 F.3d 1342, 1364 (Fed. Cir. 2007); Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).  See MPEP § 2143.02.
Examiner further notes that MPEP guidelines are not required to teach the “specific cyclic peptide OLKOR-L1-5HTrp”.  Application is imposing requirements that are simply not found in the MPEP guidelines.  Examiner further notes that the phrase “synergistic analgesia” is not recited anywhere in the specification.  Additionally, the instant claims encompass numerous cyclic peptides but applicant’s “unexpected results”, per applicants arguments, are limited to a single species and do not appear to be extrapolated to all iterations of cyclic peptides that fall within the instant claim scope.
Newell Cos. v. Kenny Mfg. Co., 9 USPQ2d 1417, 1426 (Fed. Cir. 1988) that the mere presence of secondary considerations does not necessarily overcome a strong case of obviousness.  See Pfizer Inc. v. Apotex Inc., 82 U.S.P.Q.2d 1321, 1338-39 (Fed. Cir. 2007) (quoting In re Chupp, 816 F.2d 643, 646 (Fed. Cir. 1987)).  Secondary considerations are only one factor in determining obviousness.  The cited art clearly establishes that odorranalectin (OL) can be used is an intranasal delivery system to directly transport drugs from the nose to the brain and avoid the blood-brain barrier (BBB).  The prior art further establishes that molecules can be directly attached to the N-terminus of the OL peptide and not interfere with functional activity of fucose binding.  The prior art sets forth that oral administration of 5HTrp was associated with nausea as a side effect.  Thus, it is deemed to be consideration of common knowledge and common sense on the part of the skilled artisan to attach 5HTrp to the N-terminus of OL peptide for direct delivery into the brain via intranasal administration, therefore avoiding oral administration of 5HTrp, and delivery of both 5HTrp and OL ligand to the brain at the same time.  It is common knowledge and common sense that 5HTrp and OL ligand would be delivered to the brain at the same time because they are conjugated to each other.  OL targets and binds to fucose and therefore delivers 5HTrp to the brain.  This is exactly how the skilled artisan would understand the conjugate to function.  Examiner notes that the “unexpected result of synergistic analgesia” is an inherent effect that occurs as a result of administration of the 5HTrp-OL conjugate.     

The rejection is maintained for at least these reasons and those previously made of record.

Examiner comment 
SEQ ID NOs: 7-13 of claims 7 and 12 appear to be free of the prior art.  Please note that claims 7 and 12 are objected.

The closest prior art to SEQ ID NO: 7 is Boukharov et al. (U.S. Pat. 8,067,671- previously cited). SEQ ID NO: 150542 of Boukharov et al. has 48.5% identity at amino acid positions 77-91.
The closest prior art to SEQ ID NO: 8 is Mintz et al. (U.S. Pat. 7745391- previously cited).  SEQ ID NO: 974300 of Mintz et al. has 49 % identity at amino acid positions 19-30.
The closest prior art to SEQ ID NO: 9 is Bloksberg et al. (U.S. Pat. 7507875- previously cited).  SEQ ID NO: 2243 of Bloksberg et al. has 48.1% identity at amino acid positions 456-469.
The closest prior art to SEQ ID NO: 10 is Bar-shavit et al. (U.S. Pat. 10611798- previously cited). SEQ ID NO: 33 of Bar-shavit et al. has 53.3% identity at amino acid positions 3-18.

The closest prior art to SEQ ID NO: 12 is Mintz et al. (U.S. Pat. 7745391- previously cited). SEQ ID NO: 961000 of Mintz et al. has 58% identity at amino acid positions 89-103.
The closest prior art to SEQ ID NO: 13 is Guo et al. (U.S. Pat. 9012723- previously cited). SEQ ID NO: 97349 of Guo et al. has 50.9% identity at amino acid positions 2-14.

Conclusion
No claims are allowed.
Claims 1-30 are pending.  Claims 1-6, 8, 9, 11, 12, 22, 23, 25 and 30 are rejected.  Claims 7 is objected. Claims 10, 13-21, 24, and 26-29 are withdrawn. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836. The examiner can normally be reached M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             

/JULIE HA/           Primary Examiner, Art Unit 1654